Title: [Diary entry: 12 March 1786]
From: Washington, George
To: 

Sunday 12th. Thermometer at 36 in the Morng.—53 at Noon and 50 at Night. Very clear and pleasant, all day, till towards sunset, when the western horison became thick. The Wind in the forenoon was at No. West but not hard. Afterwards it was at East and variable

—a large circle round the Moon at 8 and 9 Oclock in the Evening. About dusk, Mr. William Harrison (a delegate to Congress from the State of Maryland) and his Son came in on their way to New York.